NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 04/15/2022.  In applicant’s amendments claims 2, 7, and 10 were cancelled, claims 1, and 11-12 were amended.
Claims 1, 3-6, 8-9, and 11-13 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 04/15/2022.
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Christopher Atkinson (Registration Number 56063) on 04/28/2022.
The application has been amended as follows:
Claim 1, line 2: amended “a rack for supporting, a main shaft” to ---a supporting rack, a main shaft---.
Claim 1, line 19: amended “the top end” to ---a top end---.
Claim 8, line 3: amended to include period at end of line.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art Wahoo, Kickr Core [online], Sep 12, 2018, Retrieved from the Internet (Wahoo) in view of US 20020137601 A1 (Tobias), US 8052581 83 (Lohr), and US 5409435 4 (Daniels) in further view of US 10576348 B1 (Hawkins) fails to teach or render obvious the fluid-damped direct-drive bicycle riding platform in combination with all of the elements and structural and functional relationships as claimed and further including when the second pulley rotates the sensing element fixed on the second pulley is driven to rotate, and every time the sensing element passes by the power module the sensing element transmits a signal to the power module. 
The prior art of record teaches a pattern on the side of the pulley that is not capable of transmitting a signal to the power module. Likewise, the pattern is around the entire inner diameter of the pulley and likewise unable to “pass by” the power module as it is always next to the power module. Therefore, it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wahoo’s pulley with a sensing element that sends a signal to the power module when it passes by the power module without improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784